
	
		I
		112th CONGRESS
		1st Session
		H. R. 3587
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Bilbray (for
			 himself and Ms. Eshoo) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  for the application of Medicaid prompt pay requirement to claims for payment
		  for covered items and services furnished by any Medicaid health care
		  entity.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Pay to Medicaid Providers Act of
			 2011.
		2.Application of
			 Medicaid prompt pay requirements to all Medicaid health care entities
			(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended in subsection (a), in the
			 matter following paragraph (83), by striking For purposes of this
			 title and inserting Subject to the previous sentence, a State
			 plan shall not be in compliance with the requirement of clause (A) of paragraph
			 (37) unless (i) such plan applies such requirement to claims for payment made
			 for items and services covered under the plan and furnished by any person or
			 entity eligible for payment under such plan (insofar as such person or entity
			 is paid under this title on the basis of submission of claims) in the same or
			 similar manner (but applying the same timeframes specified under such clause)
			 as such plan applies such requirement to such services furnished by a
			 practitioner described in such clause; and (ii) such plan provides for
			 quarterly reports to be submitted by the State to the Secretary, presented by
			 provider type, on the extent to which the State during each month of the
			 previous quarter was in compliance with the requirement under such clause,
			 including as applied under this sentence. For purposes of this
			 title.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to claims
			 made for covered services after the date of the enactment of this Act.
			
